Citation Nr: 0026998	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the right knee (claimed alternately as 
chondromalacia), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978 and from September 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for an increased rating is well grounded by virtue of 
his statements that he has suffered an increase in 
disability.  See Dorsey v. Brown, 10 Vet. App. 251, 254 
(1997).  As such, the Board has a duty to assist the veteran 
in the development of facts pertinent to his claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & USP. 1999); 38 C.F.R. § 3.159 (1999).  This duty 
to assist involves obtaining potentially relevant medical 
reports.  Linda v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies); White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (private records); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (Social Security records).  Further, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  

At the time of the veteran's May 1998 VA examination, he 
reported that he was seeing "multiple private orthopedists 
around Atlanta."  Such private treatment records are not 
currently associated with the claims file.  In order to make 
certain that all records are on file, a determination should 
be made as to whether there are any additional records that 
should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:
1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for a right knee 
disability, records of which are not 
already associated with the claims file - 
particularly records from any orthopedists 
in Atlanta.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be made 
part of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).

2. Thereafter, the RO should review the 
examination report to ensure that it is in 
compliance with the requests set forth in 
this REMAND, and, if not, the RO should 
implement corrective procedures.

3.  The RO should then readjudicate the issue 
of entitlement to an increased evaluation 
for degenerative joint disease of the 
right knee in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.

4.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



